DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 12/01/2020.
Status of the Claims:
Claim(s) 1, 9 and 17-18 has/have been amended.
Claim(s) 1-18 is/are pending in this Office Action.

Response to Arguments
Amendments to the title of the invention is acknowledge and accepted, the objection is hereby withdrawn.
Amendment to the dependency of claim 18 is acknowledge and accepted, the rejection of claim 18 under 35 U.S.C. 112(b) is hereby withdrawn.
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive. 
First, Applicant argues that KIM fails to teach the claim elements because he merely controls the unmanned image capture device 101 with the image displayed on the controller device 102.
Examiner respectfully disagrees, KIM controls various aspects of device 101 via controller 102 via touch operation, such as movement on the image displayed as Applicant states and also other operations via touch screen functions (see par. [0155]). The controller 102 is shown being held in a portrait mode in Figs. 5A-C and in a landscape mode in Fig. 4A. KIM sends a command to device 101 to 
Second, Applicant argues that the Examiner’s Official Notice does not established a prima facie case of obviousness.
 Examiner respectfully disagrees, however in order to advance prosecution the examiner will provide a reference rejection.  KIM clearly implies the use of buttons and drop down menus since his controller device 102 is a touch screen operation device that provides the user capturing options as an input option on the screen such as a mode operation option with a portrait mode, a landscape mode, a custom mode, etc. in par. [0155].  
	
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2, 5-10 and 13-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0192422 to KIM et al. (hereinafter KIM).
	
Regarding independent claim 9, KIM teaches a control system (a system comprising a controller 102 such as a smartphone and a drone device 101 with camera, see Fig. 1) comprising: 
a memory storing computer executable instructions (memory 1130 of the electronic device 1101, see Fig. 11) ; and 
a processor coupled to the memory and configured to execute the instructions (processor 1110 see Fig. 11) to: 

send a switching signal to the camera to control the camera to switch from the first mode to a second mode, the second mode including another one of the landscape shot-mode and the portrait shot-mode (in Fig. 3B step 363 the user inputs a selecting image change (see par. [0094]), such input can be an orientation signal for the portrait mode or landscape mode to the drone device 101, see pars. [0077-0078]); 
receive, from the camera based on the second mode, a second image, the second image including a landscape image or a portrait image corresponding to the camera in the second mode (in Fig. 3B step 366 the controller received the captured image and displays it on its display, see par. [0098], the captured image can be either a portrait image or a landscape image depending on the user input capturing mode, see pars. [0077-0078]); 
determine whether the display screen is in a landscape orientation or in a portrait orientation (image is adjusted based on the information about the display 102a, hence orientation of the controller, see Fig. 4A and 5A for different orientations of the display 102a and par. [0114] discloses that the image 401 send from the drone 101 is adjusted based on information of the display 102a); and 
control the display screen to display the second image upright (par. [0114] discloses that the image 401 send from the drone 101 is adjusted based on information of the display 102a, see Fig. 4A for a landscape display screen and 5A for a portrait display screen), including: 
in response to the display screen being in the landscape orientation and the second image being the portrait image, controlling the display screen to display the portrait image upright through the display screen of the landscape orientation (in Fig. 4A, display in the landscape mode shown and the 
in response to the display screen being in the portrait orientation and the second image being the landscape image, controlling the display screen to display the landscape image upright through the display screen of the portrait orientation (par. [0114] discloses that the image 401 send from the drone 101 is adjusted based on information of the display 102a, scenario is not shown on the figures).
	
Regarding claim 10, KIM teaches the system of claim 9, wherein the processor is further configured to execute the instructions to: 
generate the switching signal in response to a user input (in Fig. 3B step 363 the user inputs a selecting image change (see par. [0094]), such input can be an orientation signal for the portrait mode or landscape mode to the drone device 101, see pars. [0077-0078]).

	
Regarding claim 13, KIM teaches the system of claim 9, wherein the processor is further configured to execute the instructions to: 
scale down the portrait image such that the display screen displays the entire portrait image (see Fig. 4A showing a scaled image).
	
Regarding claim 14, KIM teaches the system of claim 13, wherein the processor is further configured to execute the instructions to: 
scale down the portrait image such that the display screen displays the entire portrait image in a middle of the display screen (see Fig. 4A showing the scaled image in the center).
	
Regarding claim 15, KIM teaches the system of claim 9, wherein the processor is further configured to execute the instructions to: 
scale down the landscape image such that the display screen displays the entire landscape image (the images send from the device 101 are adjusted based on the display 102a, see par. [0114]).
	
Regarding claim 16, KIM teaches the system of claim 15, wherein the processor is further configured to execute the instructions to: 
scale down the landscape image such that the display screen displays the entire landscape image in a middle of the display screen (the images send from the device 101 are adjusted based on the display 102a, see par. [0114]).
	
Regarding claim 17, KIM teaches an electronic device comprising: 
a display screen (display 1160, see Fig. 11); 
a communication circuit configured to communicate with an aerial vehicle including a camera (communication module 1120, see Fig. 11); and 
a control system of claim 9 (see claim 9 above).
	
Regarding claim 18, KIM teaches the electronic device of claim 17, wherein the electronic device includes at least one of a remote controller, a smartphone, a tablet computer, a smartwatch, smart glasses, or a smart helmet (smartphone 102 of Fig. 1).

Regarding independent claim(s) 1-2 and 5-8 claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 9-16 and is/are rejected for the same reasons used above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3-4 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of US 9,516,214 to Fujiwara (hereinafter Fujiwara).

Regarding claim 11, KIM teaches the system of claim 10, wherein the processor is further configured to execute the instructions to: 
identify whether the user input includes touching the button (controller device 102 has a touch screen and thus identifies touch operations.  Controller device 102 provides the user a capturing option as an input option on the screen in par. [0155] “when the controller device 102 provides an image capturing option, such as a portrait mode, a landscape mode, a custom mode, etc.”); and 
generate the switching signal if the user input includes touching the button (the capturing options of portrait mode and landscape mode generate switching signals to control the drone, see pars. [0077-0078]).
But KIM fails to clearly specify “display a button”.
However, Fujiwara teaches a smartphone device 100 in Fig. 6 with a built-in touchscreen where he displays buttons for different settings, see 202 in Fig. 6.
References are analogous art because they are from the same field of endeavor and/or are reasonably pertinent to the particular problem with which the applicant was concerned because they relate to graphical user interfaces in a touch device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a similar button displayed on KIM in order to select the capturing options via a touchscreen button display as taught by Fijiwara in Fig. 6.  
Regarding claim 12, KIM teaches the system of claim 10, but fails to clearly specify “wherein the processor is further configured to execute the instructions to: 
display a pull-down menu icon; 
determine whether the user input includes a first user input of touching the pull-down menu icon; 
display a pull-down menu having a preset option if the user input includes the first user input; 
determine whether the user input includes a second user input of touching the preset option; and 
generate the switching signal if the user input includes the second user input”.
However, Fujiwara teaches a smartphone device 100 in Fig. 6 with a built-in touchscreen where he displays buttons for different settings, see 202 in Fig. 6.  Fujiwara teaches wherein the processor is further configured to execute the instructions to: 
display a pull-down menu icon (see TYPE OF LIGHT SOURCE pull down menu in Fig. 6 and col. 10 lines 35-38); 
determine whether the user input includes a first user input of touching the pull-down menu icon (as can be seen the user needs to touch the arrow in the pull-down menu, see Fig. 6); 
display a pull-down menu having a preset option if the user input includes the first user input (the preset options for the pull-down menu are the type of light source such as sunlight, fluorescent lamp, spotlight, etc., see col. 10 lines 35-38); 
determine whether the user input includes a second user input of touching the preset option (in order to change the light source the user selects via a second input the new light source from the pull-down list); and 
generate the switching signal if the user input includes the second user input (the setting is switch via the selection)”.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a similar pull-down menu button displayed on KIM in order to select the capturing options as taught by Fijiwara in Fig. 6 and col. 10 lines 35-38.  
Regarding claim(s) 3-4 claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 11-12 and is/are rejected for the same reasons used above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0019476 to Ge et al. teaches a method including receiving an instruction for switching display orientation of a screen from a first display orientation to a second display orientation, and obtaining display orientation configuration information of page display of an application currently displayed on the screen. The method also includes modifying the display orientation configuration information and a page display size of the application, when the display orientation configuration information sets that the application supports only display in the first display orientation. The method also includes switching the display orientation of the screen according to the instruction, and displaying the application with the modified page display size on the screen after the display orientation of the application is switched from the first display orientation to the second display orientation.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698                                                                                                                                                                                         





/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698